Citation Nr: 1504370	
Decision Date: 01/29/15    Archive Date: 02/09/15

DOCKET NO.  06-26 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to a disability evaluation in excess of 30 percent prior to July 30, 2014 and in excess of 70 percent thereafter for bilateral hearing loss with right inner ear nerve damage.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel





INTRODUCTION

The Veteran, who is the appellant, served on active duty from September 1953 to October 1955.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in New York, New York.  

This issue was previously presented to the Board in May 2014, at which time it was remanded for additional development.  The required development has been completed and this case is appropriately before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).  

During the pendency of this appeal, the Veteran has been granted in an August 2014 rating decision an increased rating, to 70 percent, for bilateral hearing loss, effective July 30, 2014.  Nevertheless, the United States Court of Appeals for Veterans Claims (Court) has held that a rating decision issued subsequent to a notice of disagreement which grants less than the maximum available rating does not "abrogate the pending appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Consequently, the issue of entitlement to an increased disability rating remains in appellate status.  

The Board also notes that the codesheet associated with the August 2014 rating decision lists July 13, 2006 as the effective date of the 70 percent rating for bilateral hearing loss.  This date appears to be a clerical error, however, as both the narrative of the rating decision and the associated August 2014 supplemental statement of the case list the effective date of this award as July 30, 2014, the date of the examination upon which this increased rating is based.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Prior to July 30, 2014, the Veteran's hearing loss disability was manifested by no worse than Level VI hearing acuity in the right ear and Level VII hearing acuity in the left ear.  

2.  Effective July 30, 2014, the Veteran's hearing loss disability has been manifested by no worse than Level IX hearing acuity in the right ear and Level X hearing acuity in the left ear.  


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 30 percent prior to July 30, 2014, and in excess of 70 percent thereafter for a bilateral hearing loss disability with nerve damage of the right inner ear have not been met for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between a Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

Upon receipt of the Veteran's claim, VA issued VCAA notice to him in the form of December 2005, March 2006, May 2006, and June 2008 letters which informed him of the evidence generally needed to support the claims on appeal.  This notice included information regarding the assignment of an increased evaluation and effective date; what actions he needed to undertake; and how VA would assist him in developing his claim.  The initial VCAA notice letter was also issued to the Veteran prior to the rating decision from which the instant appeal arises; therefore, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Regarding the duty to assist in this case, VA has secured or attempted to secure all relevant documentation required by the VCAA or identified by the Veteran.  VA has obtained service treatment records as well as post-service VA and private medical records.  

Finally, the Veteran has been afforded several VA medical examinations, most recently in July 2014.  These examination reports are adequate as the examiners reviewed the file, considered the Veteran's reported history, and conducted a thorough physical examination providing findings necessary to decide the claim.  The medical evidence of record contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disability on appeal and is adequate for purposes of this appeal, as it is competent medical evidence pertaining to the question of current disability to decide the claim.  See McLendon v. Nicholson, 20 Vet App. 79, 81 (2006) (a VA examination or opinion is necessary where there other criteria are met and there is "insufficient competent medical" evidence for VA to decide the claim).  

The Board is not aware of, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  All identified and available relevant documentation has been secured and all relevant facts have been developed.  There remains no issue as to the substantial completeness of the claims.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  For these reasons, the Board finds that the VCAA duties to notify and to assist have been met.  

The Veteran contends a disability rating in excess of 30 percent prior to July 30, 2014 and in excess of 70 percent effective that date is warranted for the service-connected hearing loss.  The Veteran contends the current rating does not adequately compensate him for the current level of impairment due to hearing loss.  

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2014).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the veteran.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  

In appropriate circumstances, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, a staged rating has already been assigned during the pendency of this appeal; this does not, however, preclude the award of additional staged ratings.  

Evaluations of defective hearing range from noncompensable to 100 percent based on the organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 cycles per second.  To evaluate the degree of disability from bilateral service-connected defective hearing, the provisions of 38 C.F.R. § 4.85 establish eleven auditory acuity levels from Level I for essentially normal acuity to Level XI for profound deafness.  Tables VI and VII as set forth in 38 C.F.R. § 4.85 are used to calculate the rating to be assigned.  "[T]he assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered."  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  

Table VI, "Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination," is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone threshold average intersect.  38 C.F.R. § 4.85(b) (2013).  Table VIA, "Numeric Designation of Hearing Impairment Based Only on Puretone Threshold," may be used to determine a Roman numeral designation in exceptional circumstances, such as when puretone thresholds at each of the four specified frequencies are 55dBs or more.  38 C.F.R. § 4.86.  

Considering first the period prior to July 30, 2014, the Veteran was afforded a VA audiological examination in January 2006.  

The results of the January 2006 VA examination, in puretone thresholds, in decibels, are as follows:
 



HERTZ



1000
2000
3000
4000
Average
RIGHT
35
75
90
95
73.75
LEFT
50
90
95
100
83.75

Speech audiometry revealed speech recognition ability of 72 percent in the right ear and of 72 percent in the left ear.  

Given these findings, the mechanical application of the above results compels a numeric designation of VI in the right ear under Table VI and a designation of VII in the left ear.  Under Table VII (38 C.F.R. § 4.85), the designation of VI in the right ear and VII in the left ear requires the assignment of a 30 percent evaluation under Diagnostic Code 6100 for this period, as has been assigned by the RO.  Thus, based on the above, the Board concludes a schedular evaluation in excess of 30 percent prior to July 30, 2104, for bilateral hearing loss is not warranted.  

Next, the Board will consider entitlement to a disability rating in excess of 70 percent effective July 30, 2014, the date the Veteran next underwent VA audiological examination.  The results of this examination, in puretone thresholds, in decibels, are as follows:
 



HERTZ



1000
2000
3000
4000
Average
RIGHT
85
95
105+
100
96
LEFT
75
105+
105+
105+
98

Speech audiometry revealed speech recognition ability of 52 percent in the right ear and of 36 percent in the left ear.  The Veteran was noted to wear hearing aids bilaterally.  

Given the findings of the July 2014 VA examination, the mechanical application of the above results compels a numeric designation of VIII in the right ear under Table VI and a designation of X in the left ear.  Under Table VII (38 C.F.R. § 4.85), the designation of VIII in the right ear and X in the left ear requires the assignment of a 60 percent evaluation under Diagnostic Code 6100.

Significantly, however, the Veteran's findings for both ears clearly meet the criteria for exceptional patterns of hearing impairment under 38 C.F.R. § 4.86 as the threshold at each of the measured thresholds was 55 decibels or higher.  Applying the Veteran's findings to Table VIA results in a designation of IX in the right ear and X in the left ear.  Applying this higher designation to the right ear results in a 70 percent evaluation under Table VII and does not support the Veteran's claim for an increased rating for the period effective July 30, 2014.  

Thus, the Board finds a disability rating in excess of 30 percent on a schedular basis for hearing loss is not warranted prior to July 30, 2014, and similarly a schedular rating in excess of 70 percent is not warranted thereafter.  In conclusion, the preponderance of the evidence is against a higher schedular rating for service-connected hearing loss for these periods.  

In Martinak v. Nicholson, 21 Vet. App. 447, 453-4 (2007), the Court held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  The Court's rationale in requiring an examiner to consider the functional effects of a veteran's hearing loss disability involves the potential application of 38 C.F.R. § 3.321(b) in considering whether referral for an extra-schedular rating is warranted.  Specifically, the Court noted that
 
[U]nlike the rating schedule for hearing loss, § 3.321(b) does not rely exclusively on objective test results to determine whether a referral for an extra-schedular rating is warranted.  The Secretary's policy [requiring VA audiologists to describe the effect of a hearing disability on a veteran's occupational functioning and daily activities] facilitates such determinations by requiring VA audiologists to provide information in anticipation of its possible application.

Id. at 455.  

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Only if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, so is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"); Thun v. Peake, 22 Vet. App 111, 115-16 (2008).  

In the present case, the Board has considered the complaints of difficulty hearing conversations, as voiced by the Veteran.  The schedular rating criteria specifically provides for ratings based on all levels of hearing loss, including exceptional hearing patterns which have been demonstrated in this case, and as measured by both audiological testing and speech recognition testing.  Speech recognition testing is a schedular rating criterion that recognizes such an inability to understand certain words in conversation.  The testing is to be performed without the use of hearing aids.  See 38 C.F.R. § 4.85(a).  The scores represent a rating made on the worst possible objective measure of performance.  The Veteran's complaints concern diminished auditory acuity and speech recognition.  Diminished auditory acuity and speech recognition testing are the foundation of the schedular criteria.  

The decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  The regulatory history of 38 C.F.R. §§ 4.85 and 4.86 includes revisions, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of veterans with hearing loss that, when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17295 (April 12, 1994).  

According to the most recent VA examination of record, dated in July 2014, the Veteran was able to hear conversations, albeit with significant difficulty.  The examiner also did not note any significant or unusual effects on the Veteran's daily functioning, including any impairment in potential employment.  The examiner did note the Veteran's complaints that his hearing loss interfered with his ability to hear conversations in almost all listening environments.  However, the Veteran does not have any symptoms or impairment from the service-connected hearing loss disability that are unusual or are different from those contemplated by the schedular rating criteria.  The Board acknowledges that the Veteran has bilateral hearing loss to a significant degree; this fact is acknowledged, however, by the 70 percent schedular evaluation assigned for this disorder.  For these reasons, the Board finds that the schedular rating criteria in this case are adequate to rate the bilateral hearing loss.  In the absence of evidence that the schedular rating criteria is inadequate to rate the disability, the Board is not required to remand this case to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See also Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  The Veteran has also not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014)

In conclusion, the preponderance of the evidence is against a disability rating in excess of 30 percent for bilateral hearing loss prior to July 30, 2014, and in excess of 70 percent thereafter, on any basis.  As a preponderance of the evidence is against the award of higher ratings, the benefit of the doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7. 


ORDER

A disability rating in excess of 30 percent prior to July 30, 2014 and in excess of 70 percent effective that date for bilateral hearing loss with right inner ear nerve damage is denied.  



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


